



Exhibit 10.16




Execution Version




Transition Services Agreement
TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of September 22, 2016
and effective as of September 28, 2016, (the “Effective Date”) by and between
Ashland Global Holdings Inc. (“Provider”), a Delaware corporation and parent of
Ashland LLC, and Valvoline Inc. (“Recipient”), a Kentucky corporation.
Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to them in the Separation Agreement dated as of September 22, 2016 (the
“Separation Agreement”), by and between Provider and Recipient.
BACKGROUND
WHEREAS the board of directors of Ashland Inc. (as predecessor to Ashland LLC, a
Kentucky limited liability company (“Ashland LLC”)) has determined to separate
Ashland LLC into two independent, publicly traded companies, Provider and
Recipient;
WHEREAS in connection with the Separation, Ashland LLC has become a wholly owned
subsidiary of Provider and, prior to the conversion to a limited liability
company, the shareholders of Ashland Inc. have received shares of Provider
Common Stock in exchange for their Ashland Inc. shares;
WHEREAS Provider and Recipient have entered the Separation Agreement, which sets
forth, among other things, the assets, liabilities, rights and obligations of
Provider and Recipient for purposes of effecting the Separation; and
WHEREAS, in connection with the transactions contemplated by the Separation
Agreement and in order to ensure a smooth transition following the Separation,
Recipient and certain of its Affiliates have requested Provider and certain of
its Affiliates to provide certain services to Recipient and its Affiliates for a
period following the date hereof, and Provider has agreed to provide, or cause
certain of its Affiliates to provide, such services, on the terms and subject to
the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:
TERMS
1.Services.


(a)Furnishing of Services. During the Term (as defined below), Provider agrees
to provide to Recipient and its Affiliates, or cause certain of its Affiliates
to provide to Recipient and its Affiliates, the services specifically identified
in, and in accordance with, Schedule A (each a “Service” and collectively, the
“Services”). Recipient agrees to purchase, and cause its Affiliates to purchase,
the Services in accordance with the terms of this Agreement.


(b)Additional Services. During the Term, Recipient may request that Provider
provide services that are not specifically identified in Schedule A and not
otherwise provided for under any other agreement between Provider and Recipient
(each such service, an “Additional Service”). Provider shall consider any such
request in good faith and, if Provider agrees to provide or cause such
Additional Services to be provided, such Additional Services shall be provided
on terms mutually agreed by the Parties in good faith and the Parties shall
amend the


1

--------------------------------------------------------------------------------





provisions of Schedule A so that Schedule A includes the Additional Services.
Any such Additional Services shall be deemed to be Services for all purposes of
this Agreement.


(c)Migration Services. The Parties acknowledge the transitional nature of the
Services and agree to cooperate in good faith to effectuate a smooth transition
of the Services from Provider to Recipient. Provider shall, and shall use
commercially reasonable efforts to cause any third-party provider of Services
to, assist Recipient in connection with the transition from the performance of
Services by Provider and its Affiliates to the performance of such Services by
Recipient, which may include assistance with the transfer of records, migration
of historical data, the transition of any such Service from the hardware,
software, network and telecommunications equipment and internet-related
information technology infrastructure (“Internal IT Systems”) of Provider to the
Internal IT Systems of Recipient and cooperation with and assistance to any
third-party consultants engaged by Recipient in connection with such transition
(“Migration Services”), taking into account the need to minimize the cost of
such migration and the disruption to the ongoing business activities of the
Parties hereto and their Affiliates. The internal planning of the Migration
Services by Provider and its Affiliates and Migration Services shall be provided
to Recipient as set forth on Schedule A. Any such Migration Services shall be
deemed to be Services for all purposes of this Agreement.


(d)Scope of Services; Standard of Care.


i.Provider shall perform, or shall cause its Affiliates to perform, all Services
to the same standard of care, quality and professionalism as if they were being
performed for Provider, and in any event with at least the same level of care,
quality and professionalism as such Services were provided to the Valvoline
Business during the twelve (12) months preceding the Effective Date.


ii.In connection with providing the Services, Provider and its Affiliates shall
not be required to perform, or refrain from taking, any actions that would
result in any breach or violation of any license, lease or other agreement to
which Provider or any of its Affiliates is a Party, or any Law; provided,
however, that Provider will use commercially reasonable efforts, at the sole
cost of Recipient, to obtain any third-party consents required to provide the
Services to Recipient; provided, further that Provider and its Affiliates shall
not be required to pay any consideration therefor, or to commence, defend or
participate in any litigation or offer or grant any accommodation (financial or
otherwise) to any third-party in connection therewith. Until such consents are
obtained, Provider will use commercially reasonable efforts, to arrange for an
alternative method of delivering the relevant Services that does not violate any
applicable Law. Recipient shall bear the costs for such alternative methods of
delivering the relevant services.


iii.Except as otherwise provided in this Section 1(d), the Services to be
provided under this Agreement are furnished as is, where is, with all faults,
and without representation, warranty or condition of any kind, express or
implied, including any representation, warranty or condition of noninfringement,
merchantability, satisfactory quality, fitness for any particular purpose,
absence of errors or absence of interruptions.


iv.Except as otherwise provided in Section 11(c) hereof, neither Provider nor
any of its Affiliates will be required to perform any of the Services for the
benefit of any person other than Recipient and its Affiliates.


(e)Changes to Services. Provider or its Affiliates may make changes from time to
time in the manner of performing the Services if Provider or its Affiliates are
making similar changes in performing similar services for Provider and its
Affiliates; provided, however, that prior to Provider or its Affiliates
modifying in any material and adverse manner the service level or manner of
performing a Service, Provider or its Affiliates, as applicable, shall furnish
to Recipient substantially the same notice (in content and timing) relating to
changes referred to in this Section 1(e) as Provider or its Affiliates would
furnish to its own Affiliates respecting such changes.


(f)Providers of Services. The selection of the personnel who will furnish the
Services shall be made by Provider in its sole discretion, but with due
consideration to providing the level of service required to be


2

--------------------------------------------------------------------------------





provided hereunder (as set forth in Section 1(d) hereof and Schedule A hereto).
In no event shall Provider or its Affiliates be required to hire additional
individuals or to retain any specific individual in its employ to provide the
Services hereunder. Recipient understands that, prior to the date of this
Agreement, Provider or its Affiliates may have contracted with third-party
vendors to provide services in connection with all or any portion of the
Services to be provided hereunder. Provider reserves the right to continue in
accordance with past practice in effect during the twelve (12) months preceding
the Effective Date in the ordinary course of business to subcontract with
third-party vendors to provide the Services; provided, however, that the fees
for such Services shall not exceed the fees Recipient would have incurred for
such Services had Provider not subcontracted with a third-party vendor to
provide such Services.


(g)Information and Access to Premises. Recipient shall, and shall cause its
Affiliates to, on a reasonably timely basis, (i) provide Provider and its
Affiliates with such information and documentation as is reasonably requested by
Provider and (ii) perform such actions and tasks, in each case, as may be
reasonably requested by Provider to enable Provider to perform the Services in
accordance with this Agreement. All personnel providing Services and the
supervisors of such personnel will be granted access to Recipient’s sites and
systems as reasonably necessary or appropriate for them to fulfill their
obligations hereunder; provided, however, that no person shall be required to
remain at a site if conditions at such site present a hazard to such person’s
health or safety.


(h)Cooperation. Each Party hereto and its Affiliates shall cooperate with each
other in connection with the performance of the Services hereunder; provided,
however, that such cooperation shall not unreasonably disrupt the normal
operations of Provider, the Recipient or their respective Affiliates.


(i)Data Ownership and Protection. During the Term, Provider shall retain
possession of all data and records as required to enable Provider and its
Affiliates to provide the Services as contemplated by this Agreement; provided,
however, that Recipient shall own all of the data and records (i) provided by
Recipient or its Affiliates, or created by or for Provider primarily on behalf
of Recipient or its Affiliates, that are used by Provider or its Affiliates in
relation to the provision of the Services hereunder and/or (ii) acquired by
Recipient or its Affiliates pursuant to the Separation Agreement, in each case
including, without limitation, employee information, customer information,
product details and pricing information. All such data shall be provided by
Provider as part of the Migration Services or as otherwise reasonably requested
by Recipient.


Provider shall only process, use and store data, including personal data, which
it may receive from the Recipient, while carrying out its duties under this
Agreement, (a) in such a manner as is necessary to carry out those duties, (b)
in accordance with all applicable privacy and data protection law obligations
(including any applicable privacy policies of the Recipient) and (c) using
appropriate technical and organizational security measures to prevent the
unauthorized or unlawful processing of such personal data and/or the accidental
loss, destruction, damage, alteration or disclosure of such personal data.
(j)Security. The Parties hereto shall use commercially reasonable efforts to
ensure that Provider is able to maintain the level of security with respect to
all of its facilities, networks and systems used in connection with the Services
and all of the data contained therein as is maintained with respect to its
facilities, networks and systems in the operation of its own businesses
throughout the Term. Access to facilities, networks and systems by either of the
Parties hereto or any Affiliate of either Party hereto in accordance with the
terms of the Separation Agreement or Schedule A shall not be deemed to be a
breach of the immediately preceding sentence. Recipient shall be entitled to
choose an independent third-party to perform, at Recipient’s expense, with
reasonable advance written notice and with reasonable cooperation of Provider,
audits of the data and physical, electronic and systems security procedures in
effect at the locations where Provider is providing Services, which audits shall
be of the type and conducted in a manner that is reasonable under the
circumstances for the provision of Services on a transitional basis.


(k)    Books and Records. Provider shall keep books and records of the Services
provided and reasonable supporting documentation of all charges and expenses
incurred in providing such Services and shall produce written


3

--------------------------------------------------------------------------------





records that verify the same. Provider shall make such books and records and
documentation (including financial data required for filings and audits, in
either electronic or paper form) available to the Recipient upon reasonable
written notice, during normal business hours and subject to compliance with
Section 9 hereof.


(l)    Representatives; Review Meetings.


i.In addition to the representatives of Provider and Recipient set forth in
Schedule A with respect to each Service (the “Service Representatives”),
Provider and Recipient shall each designate in writing to the other Party one
representative (each a “Review Representative”) to act as a contact person with
respect to all issues relating to the provision of the Services pursuant to this
Agreement. To the extent an issue is not resolved by the Service Representatives
or does not relate to a specific Service, the Review Representatives shall hold
review meetings by telephone or in person, at times to be mutually agreed, to
discuss any issues relating to such Service or the provision of the Services
under this Agreement (“Review Meetings”). In the Review Meetings, the Review
Representatives shall be responsible for discussing any problems identified in
connection with the provision of the Services and, to the extent changes in the
provision of the Services are agreed upon, for the implementation of such
changes. The Review Representatives will mutually establish governance
procedures for the Service Representatives to address and resolve issues and, if
necessary, to escalate those issues to the Review Representatives for resolution
in accordance with the terms of this Agreement. Each of Provider and Recipient
shall have the right to, from time to time, change its Review Representative
upon written notice to the other Party.


ii.In connection with the Information Technology Services (“IT Services”),
Provider and Recipient shall each designate one to two senior Information
Technology employees to participate on a steering committee (the “IT Steering
Committee”). The IT Steering Committee will meet quarterly to provide overall
guidance and direction as to the IT Services and the efforts to effectuate a
smooth transition of the performance of IT Services from Provider to Recipient.
Meetings will be facilitated by the Service Representatives designated by
Provider and Recipient with respect to the IT Services. In the event of any
dispute relating to the IT Services which cannot be resolved between the Service
Representatives, such dispute will be elevated to the IT Steering Committee for
resolution.


2.Local Agreements.


(a)With respect to any Services that are delivered in a particular country,
Provider and Recipient may cause their respective Affiliates located in such
country to enter into one or more local services agreements (each a “Local
Agreement”), for the purpose of memorializing the implementation of this
Agreement in that country, to address Services delivered locally in that country
and payments for such Services. All Services shall be provided by Provider or
its Affiliates, as applicable, pursuant to this Agreement or an executed Local
Agreement. Unless and to the extent an individual Local Agreement expressly
provides otherwise, each Local Agreement shall incorporate by reference the
terms and conditions of this Agreement and shall not be construed as altering or
superseding the rights and obligations of the Parties under this Agreement. In
the event of any conflict between the terms of this Agreement and any Local
Agreement, the provisions of this Agreement shall control.


(b)The Review Representatives (and/or their respective designees(s)) shall
remain responsible for the administration of this Agreement and the individual
Local Agreements on behalf of Provider and Recipient, respectively, and shall be
the only Persons authorized to amend, modify, change, waive or discharge any
rights and obligations under this Agreement on behalf of Provider and Recipient.
No changes to any Local Agreement shall be made without the knowledge of the
Review Representatives and the agreement of the local Provider Affiliate and
local Recipient Affiliate in a written amendment to the Local Agreement.


(c)Recipient shall have the right to enforce this Agreement (including the terms
of all Local Agreements) on behalf of each of its Affiliates that has entered
into a Local Agreement, and to assert all rights and exercise and receive the
benefits of all remedies (including Damages (as defined below)) of each such
Affiliate, to the same extent as if Recipient were such Affiliate, subject to
the limitations of liability applicable under this Agreement. Provider shall
have the right to enforce this Agreement (including the terms of all Local
Agreements)


4

--------------------------------------------------------------------------------





on behalf of each Provider Affiliate that enters into a Local Agreement, and to
assert all rights and exercise and receive the benefits of all remedies
(including Damages) of each of its Affiliates, to the same extent as if Provider
were such Affiliate, subject to the limitations of liability applicable under
this Agreement.


3.Fees for Services.


(a)The fees or basis for the fees for the Services shall be as set forth in
Schedule A; provided, however, that, in the event the Effective Date does not
fall on the first calendar day of a calendar month, the monthly fees set forth
in Schedule A for any Services provided during such month shall be pro rated
accordingly. In addition to the fees set forth in Schedule A, Recipient shall
pay, or cause its Affiliates to pay, each calendar month an administrative fee
equal to 5% of the aggregate amount of fees payable (for the avoidance of doubt,
excluding any amounts paid pursuant to Section 3(d) of this Agreement) for
Services to be performed in such month (the “Administrative Fee”).


For Services with fees determined on an hourly basis (the “Hourly Services”),
Provider shall provide, or cause its Affiliates to provide, as applicable,
within ten calendar days of the end of a calendar month, a written invoice
specifying (i) the fees payable for the Hourly Services provided during the
prior month and (ii) the corresponding Administrative Fee. For other Services,
Provider shall provide, or cause its Affiliates to provide, as applicable,
within ten calendar days of the beginning of a calendar month, a written invoice
specifying (i) the fees payable for the Services to be performed during such
month and (ii) the corresponding Administrative Fee. Recipient shall pay, or
cause its Affiliates to pay, as applicable, each such invoice within thirty (30)
days of the date of such invoice (any such day on which a payment amount is due,
the “Due Date”).
In the event that Additional Services are added in accordance with Section 1(b)
of this Agreement, Schedule A shall be amended as necessary to reflect the
service fees with respect to such Services. All payments made pursuant to this
Section 3 shall be made in local currency designated in Schedule A by wire
transfer to an account at a financial institution designated in writing by
Provider or its Affiliates, as applicable. Notwithstanding the foregoing, in the
event Recipient disputes any amount on an invoice, Recipient shall notify
Provider in writing within ten (10) business days after Recipient’s receipt of
such invoice and shall describe in detail the reason for disputing such amount,
and will be entitled to withhold such amount during the pendency of the dispute.
The provisions of Sections 11(i), 11(j) and 11(k) of this Agreement shall apply
with respect to any disputed amount. Upon resolution of the Dispute (as defined
below), to the extent Recipient owes Provider some or all of the amount
withheld, it shall promptly pay such applicable amount to Provider.
(b)Any invoices not paid or the subject of a good faith dispute by the Due Date
shall bear interest at a rate equal to the United States Federal Funds Rate plus
1.25%, calculated on the basis of the actual number of days elapsed, divided by
365, from the Due Date until the date payment is received in full by Provider.


(c)Provider shall, and shall cause its Affiliates to, cooperate and provide such
information as reasonably requested by Recipient and provide such back-up
therefor as reasonably requested by Recipient in connection therewith to the
extent reasonably required to permit Recipient to review and evaluate the
amounts set forth in any invoice and verify such amounts. If any such review
reveals any overpayment by Recipient, Provider shall promptly refund the amount
of such overpayment to Recipient.


(d)Recipient shall pay any one time set up charges and/or windup charges for the
Services listed in Schedule A and, to the extent reasonable out-of-pocket
expenses are incurred by Provider in connection with the performance of a
Service and have been approved in writing by Recipient, shall promptly reimburse
Provider for such costs.


(e)This Section 3 shall survive the expiration, termination or cancellation of
this Agreement with respect to the Services performed pursuant to this Agreement
for which Recipient has not yet paid.




5

--------------------------------------------------------------------------------





4.Taxes. The amounts set forth for each Service on Schedule A do not include any
federal, state, local or foreign sales, use, value added, goods and services, or
other similar taxes (but, for the avoidance of doubt, excluding any taxes based
upon or calculated by reference to income, receipts or capital or withholding
taxes) sustained, incurred, or levied with respect to the sale, performance,
provision or delivery of Services (the “Sales Taxes”), which such Sales Taxes
will be separately stated on the relevant invoice to Recipient. Recipient shall
pay all such Sales Taxes to Provider in accordance with Section 3(a). Except as
otherwise required under applicable Law, Provider shall be solely responsible
for payment of all such Sales Taxes to the applicable Governmental Authority and
for timely withholding and remitting to the applicable Governmental Authority
any employment, income or other taxes required to be withheld in respect of its
employees related to the sale, performance, provision or delivery of Services
(the “Withholding Taxes”). Except as otherwise required under applicable Law,
Provider shall timely prepare and file all tax returns required to be filed with
any Governmental Authority with respect to such Sales Taxes and Withholding
Taxes and, in the case of value-added taxes, timely provide Recipient with valid
value-added tax invoices in accordance with applicable Law. Notwithstanding the
foregoing, in the case of all Sales Taxes, Recipient shall not be obligated to
pay such Sales Taxes if and to the extent that Recipient has provided any valid
exemption certificates or other applicable documentation that eliminate or
reduce the obligation to collect and/or pay such Sales Taxes.


5.Term and Termination of Agreement.


(a)This Agreement shall commence on the Effective Date and shall terminate on
the earlier to occur of (i) the close of business on the latest Applicable
Termination Date specified in Schedule A with respect to any Service hereunder
and (ii) the close of business on the two year anniversary of the Effective
Date, unless earlier terminated in accordance with any other express provision
of this Agreement or by written agreement of the Parties (the “Term”).


(b)The obligation of the Provider and its Affiliates to provide any Service
hereunder shall cease on the earliest to occur of (i) the last day of the Term
and (ii) the Applicable Termination Date specified in Schedule A with respect to
such Service. If the provision by Provider of one Service (the “Underlying
Service”) is necessary in order to enable Provider to provide any other Services
(the “Dependent Services”) as set forth in Schedule A, Recipient may not
terminate the Underlying Service without also canceling all applicable Dependent
Services.


6.Force Majeure.


(a)A Party will be excused from performing hereunder (except for the performance
of financial obligations for the Services provided) and will not be liable in
damages or otherwise when and to the extent its performance is delayed or
prevented by any circumstance beyond its reasonable control and not due to its
willful misconduct or negligence (a “Force Majeure”), including, without
limitation, the following: natural disaster; fires; floods; earthquakes; storms;
unusual weather conditions; explosions; terrorist act or war; accidents;
breakdowns of machinery or equipment; inability to obtain equipment, fuel or
other materials; labor shortages, slowdowns, strikes, lockouts or other
disputes; public disorder, riots or other civil disturbances; or voluntary or
involuntary compliance with any Law, order, official recommendation or request
of any Governmental Authority.


(b)    If the performance of any obligation hereunder is sought to be excused by
reason of a Force Majeure, the affected Party shall promptly notify the other
Party in writing of the Force Majeure, the anticipated extent of the delayed or
prevented performance and the steps it will take to remedy the situation. The
Party so affected shall use commercially reasonable efforts to cure or remedy
such cause of non-performance in a timely manner; provided, however, that it
shall not be required to make any concession or grant any demand or request to
settle any strike or other labor dispute. In no event will the affected Party be
obligated to procure individuals from other sources to enable it to perform its
obligations hereunder. At the option of Recipient, the term of any Service
affected by a Force Majeure shall be tolled until such Service is resumed in
accordance with the standards set forth in Section 1(d)(i) of this Agreement;
provided, however, that this Agreement shall terminate no later than on the
close of business on the latest Applicable Termination Date.




6

--------------------------------------------------------------------------------





7.Limitation of Liability; Indemnity.


(a)    Determination of the suitability of any Services furnished hereunder for
the use contemplated by Recipient is the sole responsibility of Recipient, and
neither Provider nor its Affiliates will have any responsibility in connection
therewith. Subject to Sections 1(d)(i) and 7(d), Recipient assumes all risk and
liability for loss, damage or injury to persons or property arising out of such
Services, however used, and Provider and its Affiliates shall in no event be
liable to Recipient or its Affiliates or those claiming by, through or under
Recipient or its Affiliates (including employees, agents, customers, subtenants,
contractors and other invitees) for any damage, including, without limitation,
personal or property damage, suffered by any of them, directly or indirectly, as
a result of any Services provided hereunder, regardless of whether due or
alleged to be due to the negligence of Provider or its Affiliates, except to the
extent such damage is occasioned by the bad faith, willful misconduct, fraud or
gross negligence of Provider or its Affiliates or the willful breach of this
Agreement by Provider.


(b)    NONE OF PROVIDER, RECIPIENT OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL,
UNDER ANY CIRCUMSTANCES, BE LIABLE FOR ANY LOST PROFITS, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND WHETHER OR NOT BASED ON
CONTRACT, TORT, WARRANTY CLAIMS OR OTHERWISE, IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE SERVICES PROVIDED HEREUNDER (OTHER THAN ANY PUNITIVE OR
CONSEQUENTIAL DAMAGES FOR WHICH PROVIDER INDEMNITEE (AS DEFINED BELOW) OR
RECIPIENT INDEMNITEE (AS DEFINED BELOW) IS FOUND LIABLE THROUGH THE FINAL
RESOLUTION OF AN UNAFFILIATED THIRD-PARTY CLAIM), WHETHER CAUSED BY BREACH OF
THIS AGREEMENT, NEGLIGENCE OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FEES FOR
SERVICES HEREUNDER AND PROVIDER’S RIGHT THERETO SHALL NOT BE DEEMED LOST
PROFITS, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE IN NATURE.


(c)    Recipient shall indemnify, defend and hold harmless Provider and its
Affiliates and their respective officers, directors, employees, agents, advisors
or representatives (each a “Provider Indemnitee”) from and against all costs,
judgments, awards, claims, suits, liabilities, damages, losses, penalties and
other expenses of any kind or nature (whether absolute, accrued, contingent or
other) suffered by any of them arising from or in connection with this Agreement
or the Services provided hereunder, regardless of the legal basis of liability
or legal or equitable principle involved, including reasonable attorneys’ fees
and expenses of investigation (which fees and expenses shall be paid as
incurred) (collectively, the “Damages”); provided, however, that such indemnity
shall not apply for the benefit of a Provider Indemnitee if it is ultimately
found through settlement or by final, non-appealable order that such Provider
Indemnitee’s actions constituted gross negligence, fraud, bad faith, willful
misconduct or willful breach of this Agreement.


(d)    Provider shall indemnify, defend and hold harmless Recipient and its
Affiliates and their respective officers, directors, employees, agents, advisors
or representatives (each a “Recipient Indemnitee”) from and against all Damages,
solely to the extent that it is ultimately found through settlement or by final,
non-appealable order that Provider’s actions in respect of such damages
constituted gross negligence, fraud, bad faith, willful misconduct or willful
breach of this Agreement.


(e)    Any Actions relating to indemnification under this Section 7 shall be
conducted in accordance with the procedures as set forth in Section 6.05 and
Section 6.06 of the Separation Agreement.


(f)    Nothing contained in this Section 7 shall limit or alter the obligation
of either Party to indemnify the other Party pursuant to the Separation
Agreement or any Ancillary Agreement; provided, however, that no Party shall
obtain duplicative recoveries. For the avoidance of doubt, the provisions of
Article 6 of the Separation Agreement shall not constitute the sole and
exclusive remedy in respect of Damages arising from or in connection with this
Agreement or the Services.






7

--------------------------------------------------------------------------------





(g)    The provisions of this Section 7 shall survive the expiration,
termination or cancellation of this Agreement and shall be enforceable to the
fullest extent permitted by law or in equity.


8.Remedies for Default.


(a)If a Party:


i.defaults in the payment of any indebtedness hereunder to the other Party
(other than amounts that are the subject of an unresolved Dispute) and fails to
remedy such breach within thirty (30) business days of written notice of such
default from the non-defaulting Party;


ii.commits a breach of any other provision of this Agreement in any material
respect and fails to remedy such breach within forty-five (45) business days of
written notice of such breach from the non-defaulting Party (or such longer
period if a cure not capable of being completed within such forty-five (45)
business day period has been commenced and is being diligently pursued); or


iii.voluntarily files, or involuntarily has filed against it (which filing is
undismissed within sixty (60) days of such involuntary filing), any bankruptcy,
receivership, insolvency or reorganization proceeding;


then in any such event the other Party will have the right, in addition to any
other rights and remedies it may have hereunder, to suspend the provision or
receipt of Services hereunder or to terminate this Agreement if such delay or
default substantially impairs the value of the entire Agreement to the
non-defaulting Party.
9.Confidentiality. Each Party hereby acknowledges that confidential Information
of such Party or members of its Group may be exposed to employees and agents of
the other Party or its Group as a result of the activities contemplated by this
Agreement. Each Party agrees, on behalf of itself and its Affiliates, that such
Party’s obligation to use and keep confidential such Information of the other
Party or its Group shall be governed by Sections 7.01(c) and 7.08 of the
Separation Agreement.


10.Ownership of Intellectual Property.


(a)Except as otherwise expressly provided in this Agreement, the Separation
Agreement or the other Ancillary Agreements (as defined in the Separation
Agreement), each of the Parties hereto and their respective Affiliates shall
retain all right, title and interest in and to their respective Intellectual
Property, including any and all improvements, modifications, derivative works,
additions or enhancements thereof. No license or right, express or implied, is
granted under this Agreement by either Party or such Party’s Affiliates in or to
their respective Intellectual Property, except that, solely to the extent
required for the provision or receipt of the Services in accordance with this
Agreement, each Party (“Licensor”), for itself and on behalf of its
subsidiaries, hereby grants to the other (“Licensee”) (and the Licensee’s
subsidiaries) a non-exclusive, revocable (solely as expressly provided in this
Agreement), non-transferable, non-sublicensable (except to third parties as
required for the provision or receipt of Services, but not for their own
independent use), royalty-free, worldwide license during the Term to use such
Intellectual Property of the Licensor in connection with this Agreement, but
only to the extent and for the duration necessary for the Licensee to provide or
receive the applicable Service under this Agreement. Upon the expiration of such
term, or the earlier termination of such Service in accordance with this
Agreement, the license to the relevant Intellectual Property will terminate;
provided, that all licenses granted hereunder shall terminate immediately upon
the expiration or earlier termination of this Agreement in accordance with the
terms hereof. Upon the expiration or termination of this Agreement or an
applicable Service, the Licensee shall cease use of the Licensor’s Intellectual
Property and shall return or destroy at the Licensor’s request all Intellectual
Property provided in connection with this Agreement. The foregoing license is
subject to any licenses granted by others with respect to Intellectual Property
not owned by the Parties hereto or their respective Affiliates.






8

--------------------------------------------------------------------------------





(b)    Subject to the limited license granted in Section 10(a), in the event
that any Intellectual Property is created, developed, written or authored by a
Party hereto in connection with the performance or receipt of the Services by
such Party, all right, title and interest throughout the world in and to all
such Intellectual Property shall vest solely in such Party unconditionally and
immediately upon such Intellectual Property having been created, developed,
written or authored, unless the Parties hereto agree otherwise in writing.


(c)    In the event that any Intellectual Property is created, developed,
written or authored by a Party hereto or any of its Affiliates in connection
with the performance or receipt of the Services by such Party in accordance with
this Agreement, such Party hereby grants to the Party hereto that did not
create, develop, write or author such Intellectual Property, and its Affiliates,
a limited, nonexclusive, nontransferable, irrevocable, royalty-free license
(without the right to sublicense except as expressly provided herein), to use,
subsequent to the Term, any Intellectual Property developed for and used in
connection with Services provided under this Agreement. The Party hereto that
did not create, develop, write or author such Intellectual Property shall be
entitled to grant sublicenses of the license granted pursuant to this Section
10(c) for the benefit of itself and its Affiliates to their vendors,
contractors, subcontractors and other similar third-party service providers
solely to the extent necessary for such third parties to perform services for
such Party and its Affiliates.


(d)    To the extent title to any Intellectual Property that is the subject of
Section 10(b), vests, by operation of Law, in the Party hereto or an Affiliate
of the Party hereto that did not create, develop, write or author such
Intellectual Property, such Party or Affiliate of the Party hereby assigns to
the other Party or its designated Affiliate all right, title and interest in
such Intellectual Property and agrees to provide such assistance and execute
such documents as such other Party may reasonably request to vest in such Party
all right, title and interest in such Intellectual Property.


11.Miscellaneous.


(a)All notices or other communications hereunder shall be deemed to have been
duly given and made if in writing and if served by personal delivery upon the
Party for whom it is intended, if delivered by certified mail, return receipt
requested, or by an internationally recognized courier service, or if sent by
facsimile, provided that the facsimile is promptly confirmed by written
confirmation thereof to the Person at the address set forth below, or such other
address as may be designated in writing hereafter, in the same manner, by such
Person:


If to Provider or any of its Affiliates:
ASHLAND GLOBAL HOLDINGS INC.
50 E. RiverCenter Blvd.
Covington, KY 41011
Attn: Peter J. Ganz, Esq.
e-mail: PGanz@ashland.com


with a copy to:
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attn: Susan Webster and Thomas E. Dunn
e-mail: SWebster@cravath.com, TDunn@cravath.com
Facsimile: (212) 474-3700


If to Recipient or any of its Affiliates, to:


9

--------------------------------------------------------------------------------





VALVOLINE INC.
3499 Blazer Parkway
Lexington, KY 40509
Attn: Julie M. O’Daniel, Esq.
e-mail: JMODaniel@valvoline.com


(b)Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by Recipient and Provider or, in the case of a waiver, by the Party against whom
the waiver is to be effective. No failure or delay by any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(c)Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of Law or
otherwise by either Party without the prior written consent of the other Party.
Any purported assignment without such consent shall be void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
assigns. Notwithstanding the foregoing, either Party may assign this Agreement
without consent in connection with (a) a merger transaction in which such Party
is not the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s Assets, or (b) the sale of all or
substantially all of such Party’s Assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party. No assignment
permitted by this Section 11(c) shall release the assigning Party from liability
for the full performance of its obligations under this Agreement.


(d)Except to the extent provided by Section 7 hereof, the provisions of this
Agreement are solely for the benefit of the Parties hereto and are not intended
to confer upon any person except the Parties hereto any rights or remedies
hereunder.


(e)This Agreement, including Schedule A, comprises the entire agreement between
the Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters, except for (i) the Separation Agreement, (ii) any Local Agreements,
(iii) the Ancillary Agreements, and (iv) any written agreement of the Parties
that expressly provides that it is not superseded by this Agreement.


(f)Any obligation of any Party to any other Party under this Agreement, which
obligation is performed, satisfied or fulfilled by an Affiliate of such Party,
shall be deemed to have been performed, satisfied or fulfilled by such Party.


(g)This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any Person other than
Recipient, Provider or their successors or permitted assigns, any rights or
remedies under or by reason of this Agreement.


(h)This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of Laws thereof. Each Party
irrevocably consents to the exclusive jurisdiction, forum and venue of the
Commercial Division of the Supreme Court of the State of New York, New York
County and the United States District Court for the Southern District of New
York over any and all claims, disputes, controversies or disagreements between
the Parties or any of their respective Subsidiaries, Affiliates, successors and
assigns under or related to this Agreement or any document executed pursuant to
this Agreement or any of the transactions contemplated hereby or thereby.


(i)    Prior to initiating any legal action in accordance with Section 11(h),
any dispute, controversy or claim arising out of, relating to or in connection
with this Agreement, or the breach, termination, or validity thereof


10

--------------------------------------------------------------------------------





(“Dispute”), shall be resolved by submitting such Dispute first to the relevant
Service Representative of each Party hereto, and such Service Representatives
shall seek to resolve such Dispute through informal good faith negotiation. In
the event that any dispute among the Parties hereto relating to the Services or
this Agreement is not resolved by such Service Representatives within ten (10)
business days after the claiming Party verbally notifies the other Party of the
Dispute (during which time the Service Representatives shall meet in person or
by telephone as often as reasonably necessary to attempt to resolve the
Dispute), such Service Representatives shall escalate the dispute to the Review
Representatives for resolution. In the event the Review Representatives fail to
meet or, if they meet, fail to resolve the Dispute within an additional ten (10)
business days, then the claiming Party will provide the other Party with a
written “Notice of Dispute”, describing (i) the issues in dispute and such
Party’s position thereon, (ii) a summary of the evidence and arguments
supporting such Party’s positions, (iii) a summary of the negotiations that have
taken place to date, and (iv) the name and title of the senior executives or
their respective designees who will represent each Party. The senior executives
or their respective designees designated in such Notice of Dispute shall meet in
person or by telephone as often as reasonably necessary to resolve the Dispute
and shall confer in a good faith effort to resolve the Dispute. If such senior
executives or their respective designees decline to meet within the allotted
time or fail to resolve the Dispute within twenty (20) business days after
receipt of the Notice of Dispute, then either Party may, if the dispute does not
relate to or arise out of Section 3(a), subject to Sections 11(h) and 11(p),
pursue any legal remedy available to it hereunder or under law, or if the
Dispute relates to or arises out of Section 3(a), pursue the remedy set forth in
Section 11(j).


(j)    If any Dispute relates to or arises out of Section 3(a), either Party may
promptly submit the disputed invoice to an independent third-party (the
“Arbitrator”), selected by the mutual agreement of the Parties hereto or, if the
Parties hereto fail to agree on such third-party within ten (10) days of receipt
by either Party of a demand for arbitration, at the request of either Party, a
third-party shall be appointed by the American Arbitration Association (“AAA”)
using the listing, striking and ranking method in the Expedited Procedures of
the Commercial Arbitration Rules of the AAA then in effect (the “Rules”), for
resolution. The Arbitrator shall be engaged solely to determine whether the
disputed invoice has been properly rendered and reflects amounts due and owing
in accordance with the terms of this Agreement. The arbitration shall be held in
accordance with the Rules, except as modified herein. Any time period contained
herein or in the Rules may be extended by mutual agreement of the Parties or by
the Arbitrator for good cause shown. The arbitration shall be held in New York.
Each Party shall submit its position in writing to the Arbitrator within 10 days
of the appointment of the Arbitrator. Within thirty (30) days after receipt of
such submissions, the Arbitrator shall make a final written determination and
award of the amounts due under the disputed invoice, and such determination and
award shall be final, conclusive and binding upon the Parties hereto, and may be
entered and enforced in any court having jurisdiction. All fees and
disbursements of the Arbitrator shall be paid by the Party that is unsuccessful
in such arbitration.


(k)    A Party’s failure to comply with Sections 11(i) and 11(j) shall
constitute cause for dismissal without prejudice of any legal proceeding.


(l)    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


(m)    The heading references herein are for convenience purposes only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.


(n)    If any provision of this Agreement or the application thereof to any
Person or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon any such determination, any such provision, to the
extent determined to be invalid, void or unenforceable, shall be deemed replaced
by a provision that such


11

--------------------------------------------------------------------------------





court determines is valid and enforceable and that comes closest to expressing
the intention of the invalid, void or unenforceable provision.


(o)    The English language shall be the definitive and controlling text of this
Agreement, notwithstanding the translation of this Agreement into any other
language.


(p)    EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11(P).


(q)    It is expressly understood that the relationship between the Parties
hereto is that of independent contractors and nothing contained herein shall be
deemed to create a joint venture, partnership or other relationship. Neither
Party has the authority to bind the other to any third person or otherwise to
act in any way as the representative of the other, unless otherwise expressly
agreed to in writing signed by both Parties hereto.


(r)    Nothing in this Agreement (including any breach hereof) shall affect the
obligations of Provider and Recipient under the Separation Agreement. In the
case of any conflict or inconsistency between the Separation Agreement and this
Agreement, the terms of the Separation Agreement shall govern and control.


(s)    The provisions of this Section 11 shall survive the expiration,
termination or cancellation of this Agreement.






[Remainder of Page Intentionally Left Blank]






































12

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be executed by their duly authorized representatives.


                        
ASHLAND GLOBAL HOLDINGS INC.
      by
 
/s/ Peter J. Ganz
 
Name: Peter J. Ganz
 
Title: Senior Vice President, General
 
Counsel, and Secretary





                        
VALVOLINE INC.
      by
 
/s/ Julie O’Daniel
 
Name: Julie O’Daniel
 
Title: General Counsel and
 
Corporate Secretary



























































[Signature Page to Transition Services Agreement]




13